IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-13-00144-CR

BENJAMIN CRAIG LEWIS,
                                                                  Appellant
v.

THE STATE OF TEXAS,
                                                                  Appellee


                           From the 272nd District Court
                                Brazos County, Texas
                          Trial Court No. 11-03276-CRF-272


                             MEMORANDUM OPINION


       Benjamin Craig Lewis was convicted of forgery of a financial instrument which 

was enhanced to a third degree felony.  See TEX.  PENAL  CODE  ANN. § 32.21 (West 2011).  

After pleading guilty to the trial court without a plea bargain, Lewis was sentenced to 

10 years in prison.  He appeals. 

       Lewis’s  appellate  attorney  filed  an  Anders  brief  in  this  appeal.    See  Anders  v. 

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  Lewis was informed of his 

right to submit a brief or other response on his own behalf.  He submitted a response 
raising 10 issues and arguing those issues together.  The State waived its opportunity to 

file a brief in response to the Anders brief and Lewis’s pro se response.   

          Counsel  asserts  in  the  Anders  brief  that  counsel  has  thoroughly  and 

conscientiously reviewed the complete reporter’s record and clerk’s record in search for 

potentially  meritorious  issues  on  appeal  and,  after  due  diligence,  found  that  no  non‐

frivolous issues exist.  Counsel specifically  discusses the sufficiency of the  indictment, 

the voluntariness of Lewis’s open plea of guilty, the punishment hearing, the sufficiency 

of the evidence, and the effectiveness of trial counsel.  Counsel concludes that there are 

no  non‐frivolous  issues  to  assert  on  appeal.    Counselʹs  brief  evidences  a  professional 

evaluation of the record for error, and we conclude that counsel performed the duties 

required of appointed counsel.  See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 

812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 

2008). 

          In  reviewing  an  Anders  appeal,  we  must,  ʺafter  a  full  examination  of  all  the 

proceedings, ... decide whether the case is wholly frivolous.ʺ  See Anders, 386 U.S. at 744; 

accord  Stafford  v.  State,  813  S.W.2d  503,  509‐11  (Tex.  Crim.  App.  1991).    An  appeal  is 

ʺwholly frivolousʺ or ʺwithout meritʺ when it ʺlacks any basis in law or fact.ʺ  McCoy v. 

Court  of  Appeals,  486  U.S.  429,  439  n.  10,  108  S.  Ct.  1895,  100  L.  Ed.  2d  440  (1988).  

Arguments are frivolous when they ʺcannot conceivably persuade the court.ʺ  Id. at 436.  




Lewis v. State                                                                                   Page 2 
An appeal is not wholly frivolous when it is based on ʺarguable grounds.ʺ  Stafford, 813 

S.W.2d at 511. 

        After reviewing counsel’s brief, the entire record in this appeal, and Lewis’s pro 

se  response,  we  determine  the  appeal  to  be  wholly  frivolous.    See  Bledsoe  v.  State,  178 

S.W.3d  824,  826‐27  (Tex.  Crim.  App.  2005).    Accordingly,  we  affirm  the  trial  courtʹs 

judgment. 

        Should  Lewis  wish  to  seek  further  review  of  this  case  by  the  Texas  Court  of 

Criminal  Appeals,  he  must  either  retain  an  attorney  to  file  a  petition  for  discretionary 

review  or  must  file  a  pro  se  petition  for  discretionary  review.    Any  petition  for 

discretionary  review  must  be  filed  within  thirty  days  from  the  date  of  this  opinion  or 

the last timely  motion for rehearing  or timely motion  for  en banc  reconsideration was 

overruled  by  this  Court.    See  TEX.  R.  APP.  P.  68.2.    Any  petition  and  all  copies  of  the 

petition for discretionary review must be filed with the Clerk of the Court of Criminal 

Appeals.    See  TEX.  R.  APP.  P.  68.3.  (Tex.  Crim.  App.  1997,  amended  eff.  Sept.  1,  2011).  

Any petition for discretionary review should comply with the requirements of Rule 68.4 

of  the  Texas  Rules  of  Appellate  Procedure.    See  TEX.  R.  APP.  P.  68.4.  See  also  In  re 

Schulman, 252 S.W.3d at 409 n.22. 

        Counselʹs  motion  to  withdraw  from  representation  of  Lewis  is  granted,  and 

counsel is permitted to withdraw from representing Lewis.  Additionally, counsel must 

send  Lewis  a  copy  of  our  decision,  notify  him  of  his  right  to  file  a  pro  se  petition  for 


Lewis v. State                                                                                     Page 3 
discretionary review, and send this Court a letter certifying counselʹs compliance with 

Texas Rule of Appellate Procedure 48.4. TEX.  R.  APP.  P. 48.4; see also In re Schulman, 252 

S.W.3d at 409 n.22. 

 
                                        TOM GRAY 
                                        Chief Justice 
 
Before Chief Justice Gray, 
       Justice Davis, and 
       Justice Scoggins 
Affirmed 
Opinion delivered and filed March 20, 2014 
Do not publish  
[CR25] 




Lewis v. State                                                                         Page 4